SiebecKee, T.
Tbe findings of tbe trial court to tbe effect that tbe respondent was tbe absolute and sole owner of tbe amounts due on these notes and mortgages, and tbat they were *485made and executed by mistake in tbe name of Mrs. Meier, are challenged by appellant upon the ground that the proof wholly fails to establish these facts. The amount and the weight of the evidence required, in equity, to obtain reformation of a written instrument on the ground of mistake, has been repeatedly considered by this court, and the rule announced as applicable to such cases must be strictly adhered to. In Kent v. Lasley, 24 Wis. 654, it is held:
“If the proofs are doubtful and unsatisfactory, and the mistake is not entirely plain, equity will withhold relief, upon the ground that the written paper ought to be treated as a full and correct expression of the intent until the contrary is established beyond reasonable controversy.”
See, also, Kropp v. Kropp, 97 Wis. 137, 72 N. W. 381.
An examination of the evidence constrains us to hold that the proof is not so clear, convincing, and entirely plain as to establish beyond reasonable controversy that the notes and mortgages were made and executed by mistake in the name of respondent’s wife. The evidence relied on for this purpose is mainly that of respondent and the witness Banholzer. Eespondent’s testimony pertaining to the transactions is contradictory in many of its statements, and vacillating upon a number of material and important questions, which renders it unsatisfactory in its probative force, leaving an uncertainty upon the main issues in the case. His memory seemed confused, and he was unable to detail tbe facts and circumstances surrounding this transaction in a clear and convincing manner. The testimony of Banholzer, one of the mortgagors, and he who attended to the making of the notes and mortgages under respondent’s direction, fails to corroborate respondent in material and important respects. Nor are the corroborating circumstances sufficient to remove the inherent uncertainty of the proof. It seems that respondent treated the farm and the money realized therefrom as if Mrs. Meier had an interest therein. He apparently understood that the *486notes and mortgages were drawn in ber name. He made no claim that a mistake bad been made, either to ber or in ber presence, wlien tbe subject arose in conversation, nor to' Ban-bolzer or tbe other mortgagor. lie first claimed that a mistake was made in drawing tbe notes and mortgages after Mrs. Meier’s death, when ber heir asserted title thereto. These facts and circumstances, in connection with tbe conflicts and uncertainty in tbe proofs, leave tbe evidence upon tbe issuable facts obscure and uncertain, and thus fail to establish so plain and clear a case for equitable relief as to remove it beyond reasonable controversy.
It is argued that, if no equitable relief can be awarded upon the ground of mistake, tbe plaintiff should recover upon tbe ground that tbe debt is due him, although be took the notes and mortgages in tbe name of Dorothea Meier. This assumes that be knowingly took tbe notes and mortgages in bis wife’s name. Under such circumstances, sec. 2077, Stats. 1898, applies, and precludes him from recovering tbe debt as bis. Under this statute, tbe title of tbe property vested in • Dorothea Meier, as alienee in the mortgage. Skinner v. James, 69 Wis. 605, 35 N. W. 37; Gallagher v. Gallagher, 89 Wis. 461, 61 N. W. 1104; McElroy v. Minnesota P. H. Co. 109 Wis. 116, 85 N. W. 119.
Upon tbe grounds stated, we are forced to tbe conclusion that plaintiff has failed to establish any ground for relief, and that tbe court erred in awarding judgment in bis favor.
By the CouH. — Tbe judgment of tbe circuit court is reversed, and tbe cause is remanded with directions to enter judgment dismissing tbe complaint.